EXHIBIT 10.2




Dated March 1 2017

AmTrust Corporate Capital Limited
AmTrust Corporate Member Limited
AmTrust Corporate Member Two Limited
ANV Corporate Name Limited
as Corporate Members
- and -
AmTrust International Insurance, Ltd.
as Account Party
- and -
AmTrust Financial Services, Inc.
as Guarantor
- and -
The Banks and Financial Institutions
Listed in Schedule 1 of the Amended Facility Agreement
as Original Banks
- and -
ING Bank N.V., London Branch, The Bank of Nova Scotia, London Branch and Bank of
Montreal, London Branch
as Mandated Lead Arrangers
- and -
ING Bank N.V., London Branch
as Bookrunner, Agent, Issuing Bank and Security
Trustee



Second Amendment Agreement Relating to a Credit Facility Agreement
 





 
 
 
Matter ref 1M1209/001503


Hogan Lovells International LLP
Atlantic House, Holborn Viaduct, London EC1A 2FG









--------------------------------------------------------------------------------






THIS AGREEMENT dated March 1, 2017 is made
BETWEEN:
(1)
AMTRUST CORPORATE CAPITAL LIMITED, a company incorporated in England under
registered number 08128684 whose registered office is at 2 Minster Court,
Mincing Lane, London EC3R 7BB ("ACCL");

(2)
AMTRUST CORPORATE MEMBER LIMITED, a company incorporated in England under
registered number 03621278 whose registered office is at 1 Great Tower Street,
London EC3R 5AA ("ACML");

(3)
AMTRUST CORPORATE MEMBER TWO LIMITED, a company incorporated in England under
registered number 05264527 whose registered office is at 1 Great Tower Street,
London EC3R 5AA ("ACM2L");

(4)
ANV CORPORATE NAME LIMITED, a company incorporated in England under registered
number 06705037 whose registered office is at 4th floor, 1 Minster Court,
Mincing Lane, London EC3R 7AA ("ANV");

(5)
AMTRUST INTERNATIONAL INSURANCE, LTD., a company incorporated in Bermuda under
registered number 9551 whose registered office is at 7 Reid Street, Suite 400,
Hamilton HM11, Bermuda (the "Account Party");

(6)
AMTRUST FINANCIAL SERVICES, INC., a corporation organised under the laws of
Delaware whose registered office is at 2711 Centerville Road, Suite 400,
Wilmington, Delaware 19808 (the "Guarantor");

(7)
THE BANKS AND FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1 OF THE AMENDED
FACILITY AGREEMENT (the "Original Banks");

(8)
ING BANK N.V., LONDON BRANCH, as Bookrunner;

(9)
ING BANK N.V., LONDON BRANCH, THE BANK OF NOVA SCOTIA, LONDON BRANCH AND BANK OF
MONTREAL, LONDON BRANCH as Mandated Lead Arrangers (the "Lead Arrangers");

(10)
ING BANK N.V., LONDON BRANCH, as Agent;

(11)
ING BANK N.V., LONDON BRANCH, as Issuing Bank; and

(12)
ING BANK N.V., LONDON BRANCH, as Security Trustee.

WHEREAS
(A)
By a letter of credit facility agreement dated 26 November 2013, as amended and
restated from time to time and most recently on 3 November 2016 and further
amended on 22 December 2016 (the "Facility Agreement") and made between the
Parties, the Banks agreed to provide a letter of credit facility of up to
£515,000,000 to provide Funds at Lloyd's on behalf of the Corporate Members to
support their underwriting at Lloyd's of London.

(B)
The Parties now wish to amend the Facility Agreement in accordance with the
terms of this Agreement in order to (i) increase the amount of additional
unsecured Indebtedness permitted under Clause 14.2(s)(xxxii) of the Facility
Agreement from $200,000,000 to $350,000,000; and (ii) reflect the fact that any
such Indebtedness in excess of $250,000,000 incurred by any Subsidiary as an
account party in respect of letters of credit will count towards the
Consolidated Leverage Ratio.








--------------------------------------------------------------------------------

- 2 -






IT IS AGREED
1.
DEFINITIONS AND INTERPRETATION

1.1
Words and expressions defined in the Facility Agreement have the same meaning in
this Agreement unless otherwise defined herein.

1.2
In this Agreement:

"Amendment Effective Date" means 1 March 2017;
"Amended Facility Agreement" means the Facility Agreement as amended by this
Agreement;
"Facility Agreement" has the meaning given in Recital (A) above; and
"Party" means each party to this Agreement.
1.3
The provisions of Clauses 1.2 to 1.9 of the Amended Facility Agreement shall
apply to this Agreement as if references therein to "this Agreement" were
references to this Agreement.

1.4
From the Amendment Effective Date, any reference in any Finance Document to the
Facility Agreement shall be read and construed for all purposes as a reference
to the Amended Facility Agreement.

2.
AMENDMENT

2.1
With effect from the Amendment Effective Date, the definition of "Consolidated
Total Debt" set out in Clause 1.1 (Definitions) of the Facility Agreement shall
be deleted and replaced with the following wording:

"Consolidated Total Debt" means, at any date of determination, all Indebtedness
of the Guarantor and its Subsidiaries on a consolidated basis, plus, without
duplication, all Indebtedness of the Guarantor in respect of the Junior
Subordinated Debentures, less the sum of the following:
(a)
the Maiden Debt;

(b)
the aggregate principal amount outstanding in respect of the Guarantor's
obligations to repurchase securities pursuant to Repurchase Agreements;

(c)
the aggregate amount of the Repurchase Liability; and

(d)
the aggregate amount of Guarantees (other than the Excess Amount) otherwise
included in such Indebtedness.

Notwithstanding the foregoing, Indebtedness in respect of letters of credit
(other than the Excess Amount) shall not be included in the determination of
Consolidated Total Debt to the extent that any such letter of credit is undrawn
as of the date of determination. As used herein, "Excess Amount" means, at any
time, the amount by which the Indebtedness incurred pursuant to Clause
14.2(s)(xxxii) exceeds $250,000,000, to the extent that such Indebtedness is
incurred by any Subsidiary as an account party in respect of letters of credit
(and Guarantees thereof by the Guarantor).
In addition, but without duplication of the foregoing, Consolidated Total Debt
shall include Permitted Non-Recourse Secured Debt to the extent the obligations
in respect thereof are, or should be, reflected as a liability on the
consolidated balance sheet of the Guarantor and its Subsidiaries in accordance
with GAAP.







--------------------------------------------------------------------------------

- 3 -






2.2
With effect from the Amendment Effective Date, Clause 14.2(s)(xxxii) of the
Facility Agreement in respect of additional unsecured Indebtedness is amended to
replace the reference of "$200,000,000" appearing therein with "$350,000,000".

3.
REPRESENTATIONS AND WARRANTIES

3.1
Subject to Clause 3.2 of this Agreement, each Obligor represents and warrants
that each of the representations and warranties set out in Clauses 13.2 to 13.33
of the Amended Facility Agreement, construed as if references therein to "this
Agreement" were references to this Agreement, is true and correct in all
material respects (or, to the extent any such representation or warranty is
qualified as to "material", "Material Adverse Change" or similar wording, in all
respects) as at the Amendment Effective Date.

3.2
Each Obligor gives each representation and warranty under Clause 3.1 in respect
of itself only, and only to the extent that the terms of the relevant clause
make the relevant clause applicable in respect of it.

4.
CONTINUITY AND FURTHER ASSURANCE

4.1
Continuing obligations

The rights and obligations of the Parties under the Facility Agreement and the
other Finance Documents shall continue in full force and effect, uninterrupted
by the amendment hereunder, save insofar as they are amended hereby. In
addition:
(a)
each Obligor that has granted Security pursuant to the Security Documents
confirms that the Security created by the relevant Security Documents shall
continue to fully secure the obligations of the relevant Obligors under the
Finance Documents (including but not limited to the Amended Facility Agreement);
and

(b)
the Guarantor confirms that from the Amendment Effective Date the guarantee and
indemnity given by it in Clause 12 (Guarantee and Indemnity) of the Facility
Agreement will continue in full force and effect and will extend to all
Obligations of each other Obligor under the Finance Documents (including but not
limited to the Amended Facility Agreement),

in each case, notwithstanding the amendment to the Facility Agreement made
pursuant to this Agreement.
4.2
Prospective effect only

The amendments made hereby to the Facility Agreement shall, with effect from the
Amendment Effective Date, have prospective effect only.
4.3
Actions already taken

Any action already taken and any payment already made by a party under the
Facility Agreement prior to the Amendment Effective Date shall be treated as
having been taken or made notwithstanding the amendment hereby, and shall not be
required to be taken or made again by reason of the amendment hereby.
4.4
Further assurance

Each of the parties shall do all acts and things necessary or desirable to give
effect to the amendments effected or to be effected pursuant hereto.
5.
AMENDMENTS








--------------------------------------------------------------------------------

- 4 -






The parties may agree to further amendments to the Amended Facility Agreement in
accordance with the terms thereof without being required to amend or terminate
this Agreement.
6.
TRANSFERS

Any transfer or assignment made in accordance with the terms of the Amended
Facility Agreement shall have the same effect in relation to the rights and
obligations of the parties under this Agreement as it has in relation to their
rights and obligations under the Amended Facility Agreement.
7.
INCORPORATION OF TERMS

The provisions of Clauses 1.9 (Rights of third parties), 18.5 (Indemnity against
costs), 32 (Miscellaneous), 35 (Notices) and 36.2 to 36.7 (Applicable Law and
Jurisdiction) of the Amended Facility Agreement shall be incorporated into this
Agreement as if set out herein and as if references therein to "this Agreement"
were references to this Agreement.
8.
GOVERNING LAW

This Agreement and any contractual obligations arising out of or in connection
with it shall be governed by and construed in accordance with English law.


AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.







--------------------------------------------------------------------------------

- 5 -








SIGNATURES TO AMENDMENT AGREEMENT
ACCL
 
 
 
SIGNED for and on behalf of
)
/s/ Peter Dewey
Signature
AMTRUST CORPORATE                        
)
Peter Dewey
PRINT NAME
CAPITAL LIMITED
)
Director
Job title
 
 
 
 
ACML
 
 
 
SIGNED for and on behalf of
)
/s/ Peter Dewey
Signature
AMTRUST CORPORATE                        
)
Peter Dewey
PRINT NAME
MEMBER LIMITED
)
Director
Job title
 
 
 
 
ACM2L
 
 
 
SIGNED for and on behalf of
)
/s/ Peter Dewey
Signature
AMTRUST CORPORATE                        
)
Peter Dewey
PRINT NAME
MEMBER TWO LIMITED
)
Director
Job title
 
 
 
 
ANV
 
 
 
SIGNED for and on behalf of
)
/s/ Peter Dewey
Signature
ANV CORPORATE                         
)
Peter Dewey
PRINT NAME
NAME LIMITED
)
Director
Job title
 
 
 
 
ACCOUNT PARTY
 
 
 
SIGNED for and on behalf of
)
/s/ Chris Souter
Signature
AMTRUST INTERNATIONAL                 
)
Chris Souter
PRINT NAME
INSURANCE, LTD.
)
Director, CFO, Secretary
Job title
 
 
 
 
GUARANTOR
 
 
 
SIGNED for and on behalf of
)
/s/ Evan Greenstein
Signature
AMTRUST FINANCIAL SERVICES, INC. 
)
Evan Greenstein
PRINT NAME
 
 
VP, Treasurer
Job title












--------------------------------------------------------------------------------

- 6 -






ORIGINAL BANKS
SIGNED for and on behalf of
)
/s/ Carolyn Rajaratnam
Signature
ING BANK N.V., LONDON BRANCH      
)
Carolyn Rajaratnam
PRINT NAME
 
 
Director
Job title


 
 
/s/ Nick Marchant
Signature
 
 
Nick Marchant
PRINT NAME
 
 
Director
Job title
 
 
 
 
 
 
 
 
SIGNED for and on behalf of
)
/s/ Ralph Booth
Signature
THE BANK OF NOVA SCOTIA, LONDON BRANCH
)
Ralph Booth
PRINT NAME
 
 
Managing Director
Job title


 
 
/s/ Samina Sajanlal
Signature
 
 
Samina Sajanlal
PRINT NAME
 
 
Director
Job title
 
 
 
 
 
 
 
 
SIGNED for and on behalf of
)
/s/ Scott Matthews
Signature
BANK OF MONTREAL, LONDON BRANCH  
)
Scott Matthews
PRINT NAME
 
 
Managing Director
Job title


 
 
/s/ Tony Ebdon
Signature
 
 
Tony Ebdon
PRINT NAME
 
 
Managing Director
Job title












--------------------------------------------------------------------------------

- 7 -






MANDATED LEAD ARRANGERS
SIGNED for and on behalf of
)
/s/ Carolyn Rajaratnam
Signature
ING BANK N.V., LONDON BRANCH      
)
Carolyn Rajaratnam
PRINT NAME
 
 
Director
Job title


 
 
/s/ Nick Marchant
Signature
 
 
Nick Marchant
PRINT NAME
 
 
Director
Job title
 
 
 
 
 
 
 
 
SIGNED for and on behalf of
)
/s/ Ralph Booth
Signature
THE BANK OF NOVA SCOTIA,     LONDON
BRANCH                                       
)
Ralph Booth
PRINT NAME
 
 
Managing Director
Job title


 
 
/s/ Samina Sajanlal
Signature
 
 
Samina Sajanlal
PRINT NAME
 
 
Director
Job title
 
 
 
 
 
 
 
 
SIGNED for and on behalf of
)
/s/ Scott Matthews
Signature
BANK OF MONTREAL, LONDON BRANCH  
)
Scott Matthews
PRINT NAME
 
 
Managing Director
Job title


 
 
/s/ Tony Ebdon
Signature
 
 
Tony Ebdon
PRINT NAME
 
 
Managing Director
Job title








--------------------------------------------------------------------------------

- 8 -






BOOKRUNNER
SIGNED for and on behalf of
)
/s/ Carolyn Rajaratnam
Signature
ING BANK N.V., LONDON BRANCH      
)
Carolyn Rajaratnam
PRINT NAME
 
 
Director
Job title


 
 
/s/ Nick Marchant
Signature
 
 
Nick Marchant
PRINT NAME
 
 
Director
Job title



AGENT
SIGNED for and on behalf of
)
/s/ Carolyn Rajaratnam
Signature
ING BANK N.V., LONDON BRANCH      
)
Carolyn Rajaratnam
PRINT NAME
 
 
Director
Job title


 
 
/s/ Nick Marchant
Signature
 
 
Nick Marchant
PRINT NAME
 
 
Director
Job title



ISSUING BANK
SIGNED for and on behalf of
)
/s/ Carolyn Rajaratnam
Signature
ING BANK N.V., LONDON BRANCH      
)
Carolyn Rajaratnam
PRINT NAME
 
 
Director
Job title


 
 
/s/ Nick Marchant
Signature
 
 
Nick Marchant
PRINT NAME
 
 
Director
Job title








--------------------------------------------------------------------------------

- 9 -






SECURITY TRUSTEE
SIGNED for and on behalf of
)
/s/ Carolyn Rajaratnam
Signature
ING BANK N.V., LONDON BRANCH      
)
Carolyn Rajaratnam
PRINT NAME
 
 
Director
Job title


 
 
/s/ Nick Marchant
Signature
 
 
Nick Marchant
PRINT NAME
 
 
Director
Job title












